 
ADDENDUM


This Addendum (“Addendum”), to the Debenture Number November 2007 101 dated
November 13, 2007 (the "November Debenture") between Dutchess Private Equities
Fund, Ltd ("Dutchess") and Somerset International, Inc. and all of its
subsidiaries (the "Company"), and to the Debenture Number June 2007 101 dated
June 12, 2007 (the “June Debenture”) between the Company and Dutchess, by and
between the Company and Dutchess, is made this 8th day of September, 2008.


WHEREAS, it is in the best interest of both parties to facilitate (the
"Facilitation") the amendments in connection with the November Debenture and the
June Debenture (collectively the “Debenture”).


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements set forth herein and in reliance upon the representations and
warranties contained herein, the parties hereto covenant and agree as follows:


1.  
Amendment to the June Debenture.



a.  
The Debenture is hereby amended to DELETE in its entirety the Article 1 (a) and
contemporaneously the Debenture is hereby amended to INSERT the following
paragraph as the amended Article 1 (a):



Article 1      Interest.


(a) The Company shall pay interest (“Interest”) at the rate of fourteen percent
(14%) per annum, compounded daily, on the unpaid Face Amount of this Debenture
at such times and in such amounts as outlined in this Article 1.  The Company
shall make mandatory monthly payments of interest (the “Interest Payments”), in
an amount equal to twelve percent (12%) of the interest accrued on the principal
balance of the Debenture from the last Interest Payment until such time as the
current Interest Payment is due and payable, the remaining two percent (2%) of
the interest shall accrue and be due and payable upon the Holder’s request or
upon the Maturity Date.  The Interest Payments shall commence on August 29, 2007
and shall continue each month while there is an outstanding balance on the Face
Amount of the Debenture.  The Interest Payments shall be paid the last day of
each such month.  The Holder shall retain the right, but not the obligation, to
convert any Interest due and payable under this Debenture on terms outlined in
Section 3 of this Debenture.


(b) Any monies paid to the Holder in excess of the Interest due when paid shall
be credited toward the redemption of the Face Amount of this Debenture.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
b.  
The Debenture is hereby amended to DELETE in its entirety the Section 2.1 (a) of
Article 2 and contemporaneously the Debenture is hereby amended to INSERT the
following paragraph as the amended Section 2.1 (a):



(a) Commencing on December 30, 2007, the Company shall make monthly amortizing
payments to the Holder (the “Amortizing Payments”) on the Interest outlined in
Article 1 hereof, and the Face Amount and the Redemption Amount (as defined in
Article 14 hereof), with such Amortizing Payments to be paid on the last
business day of each month for so long as there is an outstanding balance on
this Debenture, in the amount as outlined below (the “Amortizing Payment
Amount”).
 
(i)         December 30, 2007 through and including May 31, 2008 – Fifteen
thousand dollars ($15,000) per month;
 
 
(ii) June 30, 2008 through and including June 30, 2008 – Thirty-five thousand
dollars ($35,000) per month;
 


(iii) July 31, 2008 – Fifteen thousand dollars ($15,000)


(iv) August 31, 2008 – December 30, 2008 – Two thousand dollars ($2,000) per
month.
 
(v) January 31, 2009 through and including May 31, 2009 – Forty-five thousand
dollars ($45,000) per month;
 


(vi) June 30, 2009 and each month thereafter until the Face Amount is paid in
full – Seventy-five thousand dollars ($75,000) per month;


 
Upon the Maturity Date, all amounts due under this Debenture shall become
immediately due and payable to the Holder.



c.  
The Debenture is hereby amended to DELETE in its entirety the Section 6.4 of
Article 6 and contemporaneously the Debenture is hereby amended to INSERT the
following paragraph as the amended Section 6.4:





Section 6.4 - Seniority. The Company warrants that no indebtedness of the
Company is senior to this Debenture in right of payment, whether with respect to
interest, damages or upon liquidation or dissolution or otherwise.  The Company
warrants that it has taken all necessary steps to subordinate its other
obligations to the rights of the Holder hereunder.  In the event the Company
makes payment to any other debt currently existing or hereinafter financed,
whether by the Company or any of its current or future subsidiaries, the
Debenture shall be in default under Article 6, and the Holder shall be entitled
to any and all remedies under Article 6.  
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
The Company acknowledges that breaching this section shall cause the Holder to
suffer irreparable harm, and that damages will be difficult to
ascertain.  Accordingly, the parties agree that the provision for liquidated
damages in this Article represents the parties’ good faith effort to quantify
such damages and, as such, agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty.




2.  
Amendment to the November Debenture.



a.  
The Debenture is hereby amended to DELETE in its entirety the Article 1 (a) and
contemporaneously the Debenture is hereby amended to INSERT the following
paragraph as the amended Article 1 (a):



Article 1 Interest.


(a) The Company shall pay interest (“Interest”) at the rate of fourteen percent
(14%) per annum, compounded daily, on the unpaid Face Amount of this Debenture
at such times and in such amounts as outlined in this Article 1.  The Company
shall make mandatory monthly payments of interest (the “Interest Payments”), in
an amount equal to twelve percent (12%) of the interest accrued on the principal
balance of the Debenture from the last Interest Payment until such time as the
current Interest Payment is due and payable, the remaining two percent (2%) of
the interest shall accrue and be due an payable upon the Holder’s request or
upon the Maturity Date.  The Interest Payments shall commence on August 29, 2007
and shall continue each month while there is an outstanding balance on the Face
Amount of the Debenture.  The Interest Payments shall be paid the last day of
each such month.  The Holder shall retain the right, but not the obligation, to
convert any Interest due and payable under this Debenture on terms outlined in
Section 3 of this Debenture.


(b) Any monies paid to the Holder in excess of the Interest due when paid shall
be credited toward the redemption of the Face Amount of this Debenture


b.  
The Debenture is hereby amended to DELETE in its entirety the Section 2.1 (a) of
Article 2 and contemporaneously the Debenture is hereby amended to INSERT the
following paragraph as the amended Section 2.1 (a):

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
(c) Commencing on December 30, 2007, the Company shall make monthly amortizing
payments to the Holder (the “Amortizing Payments”) on the Interest outlined in
Article 1 hereof, and the Face Amount and the Redemption Amount (as defined in
Article 14 hereof), with such Amortizing Payments to be paid on the last
business day of each month for so long as there is an outstanding balance on
this Debenture, in the amount as outlined below (the “Amortizing Payment
Amount”).
 
January 31, 2008 through and including July 31, 2008 – Eight thousand dollars
($8,000) per month;
 
 
August 31, 2008 through and including January 31, 2009 – Three thousand ($3,000)
per month;
 
 
February 28, 2009 through and including July 31, 2009 – twenty thousand dollars
($20,000) per month;
 
 
August 31, 2009 through and including April 30, 2010 – thirty thousand dollars
($30,000) per month;
 


(iv)           May 31, 2010 and each month thereafter until the Face Amount is
paid in full – forty dollars ($40,000) per month;


Upon the Maturity Date, all amounts due under this Debenture shall become
immediately due and payable to the Holder.


c.  
The Debenture is hereby amended to DELETE in its entirety the Section 6.4 of
Article 6 and contemporaneously the Debenture is hereby amended to INSERT the
following paragraph as the amended Section 6.4:





Section 6.4 Seniority. The Company warrants that no indebtedness of the Company
is senior to this Debenture in right of payment, whether with respect to
interest, damages or upon liquidation or dissolution or otherwise.  The Company
warrants that it has taken all necessary steps to subordinate its other
obligations to the rights of the Holder hereunder.  In the event the Company
makes payment to any other debt currently existing or hereinafter financed,
whether by the Company or any of its current or future subsidiaries, the
Debenture shall be in default under Article 6, and the Holder shall be entitled
to any and all remedies under Article 6.  The Company acknowledges that
breaching this section shall cause the Holder to suffer irreparable harm, and
that damages will be difficult to ascertain.  Accordingly, the parties agree
that the provision for liquidated damages in this Article represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and will not
constitute a penalty.
 
3.  
As additional consideration for the Holder entering into this Addendum, the
Company hereby agrees to immediately issue a Warrant to purchase up to nine
hundred thousand shares of the Company’s Common Stock at an exercise price equal
to par value.  The Warrant is hereby attached as Exhibit A.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
4.  
No other terms, rights or provisions of the Transaction Documents are or should
be considered to have been modified by the terms of this Addendum and each party
retains all other rights, obligations, privileges and duties contained in the
Debentures and the Transaction Documents that correspond respectively to the
Agreements.



5.  
In the event the Company does not perform the duties and obligations as outlined
in this Addendum, Dutchess shall have full right to claim an Event of Default as
outlined in Article 6, and shall have full rights to all remedies, including
charging liquidated damages and/or penalties as described in the Debentures.







Agreed and Accepted, and duly authorized to sign, on this 8th day of September,
2008




By Dutchess:  ___________________________________________________
                                 Douglas H. Leighton, Managing Director




By Company: ___________________________________________________
          John X. Adiletta, Chief Executive Officer,
Somerset International Group, Inc.


   ___________________________________________________
          John X. Adiletta, Chief Executive Officer, Secure System, Inc.


   ___________________________________________________
          John X. Adiletta, Chief Executive Officer, Vanwell Electronics, Inc.


   ___________________________________________________
          John X. Adiletta, Chief Executive Officer,
Fire Control Systems, Inc.


                ___________________________________________________
             John X. Adiletta, Chief Executive Officer,
 Meadowlands Fire, Security, and Electronics Supply, Inc.

